                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JESSICA HURLEY SMITH,

                    Plaintiff,
                                                  Case No. 20-cv-399-pp
      v.

ANDREW M. SAUL,

                    Defendant.


 ORDER GRANTING STIPULATED MOTION FOR REMAND (DKT. NO. 34)
AND REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                  FOUR OF 42 U.S.C. §405(g)


      On January 18, 2021, the parties filed a stipulated motion for remand for

further proceedings under to sentence four of 42 U.S.C. §405(g). Dkt. No. 34.

The court GRANTS the stipulated motion for remand, and ORDERS that:

      The Commissioner of Social Security’s denial of benefits is REVERSED

and this case is REMANDED to the Commissioner. On judicial remand, if the

Appeals Council does not issue a fully-favorable decision, the Council will

instruct an Administrative Law Judge to take further action to complete the

administrative record. The ALJ will provide the plaintiff an opportunity for a

new hearing, where the plaintiff may submit additional evidence and

arguments. The ALJ will reevaluate the entire record, including the opinion

evidence and will proceed through the sequential evaluation process as needed

to reach a decision. If the evaluation reaches step four, the ALJ will reevaluate



                                        1

           Case 2:20-cv-00399-PP Filed 01/19/21 Page 1 of 2 Document 35
the plaintiff’s residual functional capacity. The ALJ will obtain vocational

testimony if needed to support a decision.

      Dated in Milwaukee, Wisconsin this 19th day of January, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        2

         Case 2:20-cv-00399-PP Filed 01/19/21 Page 2 of 2 Document 35
